Case: 20-20087     Document: 00515566500         Page: 1     Date Filed: 09/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-20087                     September 16, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Steven M. Dunbar,

                                                           Plaintiﬀ—Appellant,

                                       versus

   Samuel Pena, in his oﬃcial capacity as Houston Fire Chief;
   Robert I. Garcia, in his oﬃcial capacity as Houston Assistant
   Fire Chief,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3337


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          In July 2019, Steven Dunbar, a District Chief for the Houston Fire
   Department (“HFD”), made a post in a private social media group for HFD
   ﬁreﬁghters. Discussing a transfer opportunity HFD had posted the month


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20087      Document: 00515566500          Page: 2    Date Filed: 09/16/2020




                                    No. 20-20087


   before, he wrote: “If you are thinking about putting in for a spot in District
   64 on C-shift you better have your sh** together. Wanna play games like
   previously-assigned members? You will be miserable…promise.”
          Under HFD’s transfer guidelines, “No member will communicate
   with [a] member requesting [a] transfer, including the incoming oﬃcer, to
   promote or inﬂuence the candidacy of a member or to discourage a member
   from applying for a posted or anticipated vacancy. Any violation of this
   directive will result in disciplinary action.” A similar statement was included
   in the memorandum announcing the transfer opportunity.
          HFD Assistant Fire Chief Robert Garcia saw Dunbar’s post and
   expressed concern about it to HFD Fire Chief Samuel Peña, which ultimately
   led to Dunbar being transferred to an administrative position in another
   district. The transfer form ﬁlled out by Garcia explained that Dunbar was
   being transferred because his “[s]ocial media posts meant to discourage
   members from transferring to their district compromises the integrity of the
   HFD Transfer policy.”
          Soon after Dunbar was transferred, Garcia also asked the HFD
   Professional Standards Oﬃce to investigate Dunbar for creating a hostile
   work environment through his social media post. The investigation resulted
   in Dunbar being suspended for three days for violating the transfer
   guidelines, a suspension that was later reduced to one day. Dunbar has since
   been assigned to a post as District Chief in a diﬀerent district.
          Dunbar, ﬁling pro se, sued Garcia and Peña in their oﬃcial capacities
   under 42 U.S.C. § 1983 in federal district court, alleging that they violated
   his First Amendment speech rights and that HFD’s transfer guidelines are
   unconstitutional. He sought a declaratory judgment and injunctive relief.
   The district court dismissed the case with prejudice under Federal Rule of
   Civil Procedure 12(b)(6) for failure to state a claim. Dunbar timely appealed.




                                          2
Case: 20-20087       Document: 00515566500           Page: 3     Date Filed: 09/16/2020




                                      No. 20-20087


          We review de novo a dismissal under Rule 12(b)(6), applying the same
   standard as the district court and viewing well-pleaded facts in the light most
   favorable to the plaintiﬀ. See McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017).
   The general rule for a pleading is that they “must contain suﬃcient factual
   matter, accepted as true, to state a claim to relief that is plausible on its face.”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and
   citation omitted).      Although pro se litigants are entitled to liberal
   construction of their pleadings, they must still “state a plausible claim to
   relief.” See EEOC v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014).
          Public employees are entitled to circumscribed constitutional
   protections in connection with their governmental duties, but they “do not
   surrender all their First Amendment rights by reason of their employment.
   Rather, the First Amendment protects a public employee’s right, in certain
   circumstances, to speak as a citizen addressing matters of public concern.”
   Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). Therefore, to be protected
   against adverse employment action in retaliation for speech, a public
   employee must speak in the employee’s “capacity as a citizen,” rather than
   pursuant to the employee’s “oﬃcial duties,” and the employee must address
   a matter of public concern. Id. at 417, 421. Otherwise, “the employee has no
   First Amendment cause of action based on his or her employer’s reaction to
   the speech.” Id. at 418.
          A public employee speaks on a matter of public concern when the
   speech “can be fairly considered as relating to any matter of political, social,
   or other concern to the community, or when it is a subject of legitimate news
   interest; that is, a subject of general interest and of value and concern to the
   public.” Snyder v. Phelps, 562 U.S. 443, 453 (2011) (internal quotation marks
   and citations omitted). For example, “a teacher’s letter to the editor of a
   local newspaper concerning a school budget constitute[s] speech on a matter
   of public concern.” Lane v. Franks, 573 U.S. 228, 237 (2014) (citing Pickering



                                            3
Case: 20-20087          Document: 00515566500        Page: 4      Date Filed: 09/16/2020




                                      No. 20-20087


   v. Bd. of Ed. of Twp. High Sch. Dist. 205, 391 U.S. 563, 571 (1968)). So does a
   public employee’s subpoenaed testimony on “corruption in a public program
   and misuse of state funds.” Lane, 573 U.S. at 241. By contrast, employee-
   to-employee communications concerning particular transfer decisions
   generally do not implicate matters of public concern. See Connick v. Myers,
   461 U.S. 138, 148–49 (1983) (holding that a public employee’s questionnaire
   drafted in connection with a transfer decision did not address a matter of
   public concern because “the questionnaire, if released to the public, would
   convey no information at all other than the fact that a single employee [wa]s
   upset with the status quo”). Similarly, we have held that a police oﬃcer’s
   public social media posts expressing displeasure with a police chief’s decision
   not to send a representative to the funeral of an oﬃcer did not implicate a
   matter of public concern. Graziosi v. City of Greenville, 775 F.3d 731, 738–40
   (5th Cir. 2015). 1
          In this case, Dunbar’s post did not address a matter of public concern.
   As evidenced by it being posted in a private group for HFD ﬁreﬁghters,
   Dunbar’s comment on potential transferees’ applications to a particular
   HFD district was relevant only to HFD employees who might have been
   considering such a transfer, not to the public generally. See Connick, 461 U.S.
   at 148–49; Graziosi, 775 F.3d at 738–40. Although the post’s “subject matter
   could, in diﬀerent circumstances, have been the topic of a communication to
   the public that might be of general interest,” it was not under these
   circumstances. Connick, 461 U.S. at 148 n.8. Indeed, Dunbar did not assert
   that he was speaking on a matter of public concern in his complaint or brief.




          1
            Although the posts were made on a public social media page, they primarily
   concerned dissatisfaction with internal department decision-making and were therefore
   unprotected. Graziosi, 775 F.3d at 739.




                                            4
Case: 20-20087        Document: 00515566500             Page: 5      Date Filed: 09/16/2020




                                        No. 20-20087


   Accordingly, Dunbar cannot sustain a First Amendment claim against Garcia
   and Peña for their response to his post.
           For    similar    reasons,     Dunbar’s      broader     challenge     to    the
   constitutionality of the HFD transfer guidelines also fails. A public employer
   like HFD can adopt policies restricting its employees from speaking on issues
   that are not of public concern so long as those policies do not unduly restrict
   other, protected speech. See, e.g., Commc’ns Workers of Am. v. Ector Cty.
   Hosp. Dist., 467 F.3d 427, 437–39 (5th Cir. 2006) (en banc) (concluding that
   a public employer’s policy prohibiting the adornment of hospital uniforms
   did not violate hospital workers’ First Amendment rights in large part
   because the policy primarily limited speech on matters not of public
   concern). On their face, the transfer guidelines here prohibit only employee-
   to-employee      communications         that   inﬂuence      potential    transferees’
   applications to vacant positions. See Connick, 461 U.S. at 153. Dunbar does
   not argue that HFD’s transfer guidelines prohibit HFD employees from
   commenting on any public-facing aspects of HFD transfers, such as transfers
   made to hide corruption within HFD. Because Dunbar has not plausibly
   alleged that the transfer guidelines prohibit HFD employees from speaking
   on matters of public concern, the district court properly dismissed Dunbar’s
   facial challenge to the constitutionality of the transfer guidelines.
           In sum, Dunbar failed to state a claim against Garcia and Peña, he was
   not entitled to declaratory or injunctive relief, and the district court properly
   dismissed his complaint. 2
           AFFIRMED.


           2
            We reject Dunbar’s argument that an arbitration ruling in another case involving
   a diﬀerent plaintiﬀ barred HFD from transferring or suspending him for his private social
   media post. Dunbar oﬀers no reason why that arbitration ruling precludes HFD from
   sanctioning him for violating the transfer guidelines.




                                              5